Citation Nr: 0916106	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for thyroid cancer as the 
result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to January 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which service connection for thyroid 
cancer was denied.

This case was remanded in July 2008 for further development.  
Unfortunately, for reasons explained again, further remand is 
required.  Hence, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran continues to aver that his thyroid cancer is the 
result of exposure to radiation, which he incurred while 
working as a weapons handler/loader and mechanic working with 
nuclear weaponry, particularly that associated with the B-52 
bomber.

The Board points out that thyroid cancer is a "radiogenic 
disease" identified by the regulations and was manifest 
within the time limits provided.  See 38 C.F.R. 
§ 3.311(b)(2)(i), (b)(5)(iv).  Pursuant to the July 2008 
remand, additional service personnel records were received, 
including the Veteran's performance reports.  These documents 
demonstrate that the Veteran worked closely with nuclear 
munitions associated with B52 aircraft over an extended 
period of time, including at Carswell Air Force Base and 
Ramey Air Force Base.  He worked with these weapons 
throughout his career including loading ADM 20 missiles, 
nuclear weapons and mating warheads to AGM 28 missiles.  He 
was responsible for critical circuit checks of weapons and 
missile release monitoring and control systems.  He also 
trained others in these operations, and was responsible for 
loading, training, and standardization, managing and 
evaluating the crew, scheduling all weapons maintenance, 
explosive ordnance disposal range work, and calibrations and 
maintenance. 

Exposure to radiation is conceded.  However, the level of 
exposure is unknown.  Development under the provisions of 
38 C.F.R. § 3.311 is required.  See Hilkert v. v. West, 11 
Vet. App. 284, 289 (1998).

This was directed by the previous, July 2008 remand, but has 
not yet been accomplished.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Develop the Veteran's claim fully in 
accordance with 38 C.F.R. § 3.311, 
including obtaining approximate dose 
estimates based on the Veteran's 
occupational exposure to radiation.  

2.  After any other development deemed 
essential, readjudicate the claim on 
appeal with application of all 
appropriate laws and regulations, 
including 38 C.F.R. § 3.311, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the Veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




